Citation Nr: 0636393	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  05-17 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling. 

2.  Entitlement to a higher initial evaluation for bilateral 
tinnitus, specifically a 10 percent evaluation for each ear.

3.  Entitlement to service connection for post-traumatic 
stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service for more than 21 
years, retiring in May 1973.  His military occupational 
specialty was aircraft mechanic and his awards and 
decorations included a Vietnam Service Medal with 2 Bronze 
Service Stars.

This matter arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The veteran is appealing a December 2001 rating 
decision that assigned a 10 percent evaluation for service-
connected bilateral tinnitus and denied an increased 
evaluation for service-connected bilateral hearing loss.  
Bilateral hearing loss was increased to 10 percent disabling 
in an August 2004 rating decision.  He is also appealing an 
August 2004 rating decision that denied service connection 
for PTSD.  In October 2006, the Board granted the veteran's 
motion for advancement on the docket.     


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss has been manifested 
by level I hearing impairment in each ear.

2.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.

3.  The veteran's claimed in-service stressors are not 
related to combat.

4.  The occurrence of the veteran's claimed in-service 
stressful events are not supported by credible corroborating 
evidence.

5.  A preponderance of the evidence of record is against a 
finding that the veteran has PTSD as a result of an in- 
service stressor.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for bilateral hearing loss are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2006); 38 C.F.R. §§ 4.1, 4.85, 4.86 and 
Part 4, Diagnostic Code 6100 (2006).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2006); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d. 1344 (Fed. 
Cir. 2006). 

3.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103-5103A, 5107 (West 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA issued final rules 
to amend adjudication regulations to implement the provisions 
of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits. 

To comply with the notice provisions, prior to the initial 
unfavorable decision from the agency of original jurisdiction 
(AOJ), the claimant must be provided notice consistent with 
38 U.S.C.A. §§ 5103,  5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice must include the following four elements:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO issued a notification letter dated in November 2003 
that properly provided notice of his claims and met all four 
elements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter provided the veteran with an update 
on the status of his claims, and specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also provided a PTSD 
questionnaire to assist in the development of his claimed 
PTSD stressors.  Additionally, the veteran was asked to 
submit any evidence in his possession pertaining to his 
claims.  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the pertinent evidence includes the 
veteran's service medical records, veteran's Forms DD 214, 
post-service medical records, including private medical 
statements and VA examinations, and statements from the 
veteran in support of his claims.  As a VA audiological 
examination and other medical evidence is of record, the 
Board finds no further VA examination necessary in this case.  
It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  In light of the foregoing, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issue on 
appeal is required to comply with the duty to assist under 
the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.  In light of the Board's denial of the 
veteran's service connection claim, no evaluation or 
effective date will be assigned.  In addition, in light of 
the Board's denial of his increased evaluation claims, no 
effective date will be assigned.  Based on these denials, 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).



Bilateral Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2006).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

The veteran is asserting an increase disability evaluation 
for an existing service-connected disability.  Where 
entitlement to compensation has already been established and 
an increased disability evaluation is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).
 
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).

The RO rated the veteran's service-connected bilateral 
hearing loss under provisions of Diagnostic Code 6100.  In 
evaluating service-connected hearing impairment, disability 
evaluations are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule 
establishes the eleven auditory acuity levels and is 
currently located at 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).  An examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 
4.85(a) (2006).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b) (2006).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2006).  "Puretone 
threshold average," as used in Tables VI and VIa, is the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2006).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e) 
(2006).

The Rating Schedule also takes into account exceptional 
patterns of hearing impairment.  Consequently, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the 
higher numeral designation for hearing impairment from Table 
VI or Table VIa will be applied.  38 C.F.R. § 4.86(a) (2006).  
Alternatively, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral designation for hearing impairment will 
determine from either Table VI or Table VIa, whichever 
results in the higher numeral, and that numeral will then be 
elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b) (2006).

An audiological evaluation performed for VA purposes in 
September 2001, revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
30
50
60
LEFT

30
35
50
65

The average was 41 hertz for the right ear and 45 hertz for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent for both ears.

There was one audiological evaluation performed during the 
claims period.  On the authorized audiological evaluation in 
August 2004, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
30
55
60
LEFT

25
30
50
65

The average was 43 hertz for both ears.  Speech audiometry 
revealed speech recognition ability of 96 percent for both 
ears.

Upon review, the above findings from both examination reports 
show Level I hearing for the right ear and Level I hearing 
for the left ear.  38 C.F.R. § 4.85 Table VI (2006).  
Applying these findings to the Table in the Rating Schedule 
shows that an evaluation in excess of 10 percent is not 
warranted for the veteran's service-connected bilateral 
hearing loss.  38 C.F.R. § 4.85 Table VII (2006).  Neither 
examination revealed an exceptional pattern of hearing 
impairment.  

In his substantive appeal, the veteran asserted that the 
August 2004 audiological evaluation did not accurately 
demonstrate the extent of his hearing disability.  However, 
the findings were very similar to testing done 3 years 
earlier.  There is no reason to suspect that the August 2004 
findings are not an accurate assessment of hearing 
impairment.  

Extraschedular ratings are available to accord justice, where 
mechanical application of the schedular evaluation is 
inadequate.  38 C.F.R. § 3.321(b)(1); Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).  An exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization may provide a basis for an extraschedular 
rating.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  In this case, there is no evidence of 
record indicating that the veteran's bilateral hearing loss 
markedly interferes with employment or results in 
hospitalization, and no evidence of an exceptional or unusual 
disability picture that renders application of the standard 
rating schedule impractical.  See 38 C.F.R. § 4.10 (2006).  
Therefore, an extraschedular evaluation is not warranted in 
this case.

After consideration of all the evidence, the Board finds that 
the veteran's bilateral hearing loss does not warrant an 
increased evaluation when applying the rating schedule to the 
audiometric results.  As the preponderance of the evidence 
weighs against the grant of an increased rating for bilateral 
hearing loss, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
see 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991)..

Tinnitus

In a December 2001 rating decision, the RO granted service-
connection for bilateral tinnitus and assigned a 10 percent 
evaluation under Diagnostic Code 6260.  The veteran filed a 
notice of disagreement with the evaluation for tinnitus, 
specifically requesting a 10 percent evaluation for each ear.  
The RO denied the veteran's request because under Diagnostic 
Code (DC) 6260 there is no provision for assignment of a 
separate 10 percent evaluation for tinnitus of each ear.  The 
veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision. In 
Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the VCAA have no effect on an appeal where the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).

PTSD

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  

The diagnosis of PTSD must comply with the criteria set forth 
in the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM-
IV). See generally Cohen v. Brown, supra; 38 C.F.R. § 4.125.   
In this case, evidence in the claims folder shows a current 
diagnosis of PTSD. Specifically, private medical statements 
from Dr. Benjamin R. Smith dated in October 2003 and Dr. 
Vibhakar R. Patel dated in March 2004 indicates that the 
veteran has PTSD.  While the evidence shows a diagnosis of 
PTSD, the issues in this case are whether the veteran has 
credible supporting evidence that a claimed in-service 
stressor occurred and if so, a diagnosis of PTSD that is 
attributable to an in-service stressor.

Evidence supporting the occurrence of an in- service stressor 
for PTSD varies depending on whether or not the veteran was 
engaged in combat with the enemy. See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).   If the evidence establishes that 
the veteran engaged in combat with the enemy, and the claimed 
stressor is related to that combat, his lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor in the absence of clear and convincing evidence to 
the contrary, provided that the claimed in-service stressor 
is consistent with the circumstances, conditions, or 
hardships of his service.  38 C.F.R. § 3.304(f) (2006).  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Regardless of 
whether the veteran is determined to have engaged in combat, 
a veteran is still required to show evidence of a current 
disability and a link between that current disability and 
service. See Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

Upon review, there is no persuasive evidence showing that the 
veteran engaged in combat with the enemy, nor is the veteran 
claiming combat service.  In his PTSD stressor statement 
received in February 2004, the veteran claimed that part of 
his duties in service included removing dead and wounded men 
from damaged bombers upon their return to base.  After the 
injured and dead were removed from the bombers, the veteran 
was responsible for cleaning and repairing the bombers.  He 
indicated that these duties were performed in Korea and 
Vietnam.  He also recalled witnessing the death of a Korean 
Guard, his friend, who was found one morning with his throat 
cut and his body mutilated.  He did not recall his friend's 
name.  None of his claimed stressors are from claimed 
engagement in combat with the enemy.  In his substantive 
appeal, the veteran indicated that he served three years in 
two different combat zones, but again did not assert 
engagement in combat with the enemy.    

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 
supra.

Here, there is no corroborative evidence that substantiates 
or verifies the veteran's claimed stressors.  Service medical 
records do not indicate any psychiatric or other medical 
treatment related to either his duties involving the bombers 
performed in Korea and Vietnam, or the death of the Korean 
Guard.  A clinical record dated in April 1952 indicated 
complaints of nervousness; however, this was related to a car 
accident and not the PTSD stressors asserted by the veteran.    

For his stressor involving his duties of removing the dead 
and injured men from the bombers, and having to clean and 
repair the bombers after their removal, the veteran provided 
no corroborative evidence.  In his substantive appeal, the 
veteran indicated that it is well-known that ground personnel 
for the Army Air Corp. and the Air Force performed these 
tasks.  Nevertheless, there needs to be corroborative 
evidence that the veteran specifically performed these tasks 
and that these tasks are linked to his PTSD.  In this case, 
no such evidence has been provided.  Furthermore, the RO 
attempted to verify the veteran's claimed stressor with the 
Center for Unit Records Research (CURR); however, the 
response from CURR was that the stressor information from the 
veteran was not specific enough to verify.  The veteran was 
informed of the response from CURR in the April 2005 
statement of the case.  The veteran addressed this finding in 
his substantive appeal; however, he did not provide further 
detailed information of his specific involvement.   

For the claimed stressor involving the Korean Guard, the 
veteran was unable to provide the names of causalities for 
verification.  Without a name, it was not possible to provide 
assistance in verifying the stressor and the veteran provided 
no corroborative evidence.  

Assuming that any of the veteran's claimed stressors could be 
verified, no examiner has related any of these incidents to 
his PTSD.  Both private medical statements indicated that the 
veteran has PTSD due to his service in Korea and Vietnam, but 
provided no link between a specific claimed stressor and 
service.  

The veteran's statements are not enough by themselves to 
verify the stressors.  There must be credible supporting 
evidence that the claimed stressors occurred.  The Board also 
emphasizes that mere presence in a combat zone is not 
sufficient, solely in and of itself, to support a diagnosis 
of PTSD.  A stressor must consist of an event during service.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).

Although medical personnel have diagnosed the veteran as 
having PTSD, applicable law provides that a diagnosis of PTSD 
must be based on verified stressors.  In this case, there has 
been no such verification.  The medical examiners who have 
diagnosed PTSD have not linked the diagnosis with any 
independently verified stressors.  A diagnosis of PTSD which 
is based on an examination that relied upon an unverified 
history is inadequate.  See West v. Brown, 7 Vet. App. 70, 
77-78 (1994).  In sum, the evidence does not show that the 
veteran engaged in combat, it demonstrates that all alleged 
stressors raised by the veteran have not been verified or are 
otherwise not related to his PTSD.  The veteran may always 
reopen his claim by submitting corroborating evidence that 
the stressors occurred.

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).





ORDER

An increased evaluation in excess of 10 percent for the 
service-connected bilateral hearing loss is denied.

An initial evaluation in excess of 10 percent for bilateral 
tinnitus is denied.

Service connection for post-traumatic stress disorder is 
denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


